Citation Nr: 0623232	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-27 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for claimed chronic 
lumbosacral strain, to include as secondary to the service-
connected bilateral knee condition.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1995 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

The veteran requested a Board hearing at the RO in his 
September 2003 Substantive Appeal.  

The veteran was scheduled for such a hearing in May 2006, but 
he failed to report for that hearing and provided no 
explanation for his failure to report.  Consequently, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2005).  



FINDING OF FACT

The currently demonstrated chronic lumbosacral strain is 
shown as likely as not to be due to an event or incident of 
the veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by chronic lumbosacral strain is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 3.310 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed February 2003 rating decision.  However, the RO 
issued a Supplement Statement of the Case (SSOC) in April 
2004, thus the January 2004 VCAA notice was issued before a 
readjudication of the appeal.  See Mayfield, 444 F.3d 1328.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

During service, the veteran was seen for complaints of low 
back pain on several occasions including in October 1996 and 
January 1997.  In the January 1997 record, the veteran was 
noted to have intermittent low back pain.  His April 1998 
separation examination contains no notations indicating 
complaints or symptoms pertaining to a low back disorder.  

Subsequent to service, in a November 2002 VA examination, the 
veteran reported developing low back pain while doing heavy 
lifting in service.  The pain increased in severity after 
epidural blocks used during knee surgery.  

The veteran reported his back pain to be a constant 6 on a 10 
point scale.  He stated that the pain kept him awake at 
night.  He denied that the pain was aggravated by coughing or 
sneezing or that it radiated into his legs.  

Upon examination, the veteran could forward bend to 90 
degrees, backward extend to 10 degrees, and bend laterally to 
15 degrees on both sides.  Straight leg raises were negative 
bilaterally.  His knee and ankle jerks were normal.  

There was tenderness on the sacral area, but no sensory motor 
deficits.  The veteran was diagnosed with chronic lumbosacral 
strain.  The examiner noted that the veteran did not have any 
back pain prior to enter service and that acute back strain 
due to lifting had subsided but then recurred following 
epidural blocks.  The examiner opined that the back trouble 
was not secondary to his knee disease.  The examiner noted 
that this opinion was not based on a claims file review.  

The X-ray results from the examination revealed that L5 was 
low lying and transitional in nature.  A narrow L4-L5 disc 
space probably on a developmental basis was noted.  There was 
no evidence of spondylosis, spondylolysis, or 
spondylolisthesis.  The minimal sclerosis of the facet joints 
at L5-S1 was noted.  The veteran was diagnosed with 
dextroscoliosis of the lumbar spine.  

In a December 2002 VA joints examination, the examiner 
specifically stated that the examination was being performed 
without a claims file review because it was unavailable.  The 
examiner, however, was able to review copies of the veteran's 
service medical records in conjunction with the examination.  

During the examination, the veteran reported having constant 
pain in the lumbosacral area that became worse with prolonged 
standing, bending, or leaning forward.  Walking, however, did 
not trigger the pain.  

The veteran denied any radiation of pain into the legs or 
numbness or tingling or weakness in his feet.  

Upon examination, the veteran had flexion to 80 degrees, 
extension to 40 degrees, deviation right and left to 45 
degrees, and rotation right and left to 60 degrees.  The 
veteran did have some pain in the lumbar sacral area.  There 
was a slight dorsal kyphosis and a slight lumbar curve.  

The examiner stated that he was unable to establish a 
relationship between the veteran's lower back condition and 
the service-connected bilateral knee condition.  The examiner 
noted that the veteran complained of low back pain even 
before the knee surgery.  

The examiner could not document any increase manifestations 
which were the results of aggravation by the service-
connected bilateral knee condition.  The examiner further 
stated that a rationale for this opinion could not be 
provided without having reviewed the operative reports and 
seeing if there was any special incident at surgery or 
shortly thereafter.  

The veteran was scheduled for an updated VA examination in 
December 2003, to determine the likely etiology of the 
claimed low back disorder.  The examiner was to review the 
claims file in conjunction with performing the examination.  
However, the veteran failed to report for the examination.  
The veteran gave no explanation for his failure to report.  

However, there is some indication in the record that the 
veteran was contacted at the wrong address for the December 
2003 examination.  

Overall, the evidence of record is in relative equipoise as 
to the claim of service connection in showing that the 
veteran is suffering from chronic lumbosacral strain that as 
likely as not had its clinical onset during his period of 
active service.  

In this regard, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  

That doctrine is applicable in this case, and the benefit of 
the doubt must be extended to the veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for chronic lumbosacral strain is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


